DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-4, 8-11, 13-15, 17-22, 26-27 and 29-39 are pending. 

Quayle Action

2.	This application is in condition for allowance except for the following formal matters: The claim objection of claim 30 in the claim objection section. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Response to Arguments

3.	Applicant’s arguments, see Remarks, filed 06/01/2022, with respect to the 35 U.S.C. 103 rejection of claims 1-4, 8-11, 13-15, 17-22, 26-27 and 29-39 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1-4, 8-11, 13-15, 17-22, 26-27 and 29-39 has been withdrawn. 

Claim Objections

4.	Claim 30 is objected to because of the following informalities:  
Claim 30 recites, non-functional descriptive material limitations, “A non-transitory computer readable medium… to the implement the method…” in line 1. 
“A non-transitory computer readable medium” merely serves a support for data instructions, and the data instruction will not impart/convey a patentable distinction when no functional relationship exists.
In particular, a non-transitory computer readable storage medium cannot process data instruction alone, and require enabling a computer processor/CPU to process the data instruction in order to impart/convey a patentable distinction of a claim.
As such, the functional language, “executing/processing data instruction stored in a non-transitory computer readable medium by a CPU or a computer processor” adds functional relationship to the clamed invention. See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035. (also see MPEP 2111.05 III)
Appropriate correction is required. 

Allowable Subject Matter

5.	Claims 1-4, 8-11, 13-15, 17-22, 26-27, 29 and 31-40 are allowed.

6.	Claim 30 would be allowable if rewritten or amended to overcome the claim objection set forth in this Office action.

Reasons for Allowance

7.	The following is an examiner’s statement of reasons for allowance: 

Amended claims 1-4, 8-11, 13-15, 17-22, 26-27 and 29-40 are allowable over prior art since the prior art reference(s) taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious as argued by the applicant which the examiner considers as persuasive as set forth above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Madan et al, US 2013/0308549 paragraph [0162] discloses the transmission of a resource availability indicator signal, from a peer to peer device which has reserved a resource for an extended period of time, prior to the occurrence (traffic slot) of a reserved peer-to-peer communications resource is used to indicate that for the upcoming traffic interval the reserved resource will not be used by the device which reserved the resource and may be used by other devices.

9.	This application is in condition for allowance except for the following formal matters: 
The claim objection of claim 30 in the claim objection section. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENEE HOLLAND whose telephone number is (571)270-7196. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENEE HOLLAND
Examiner
Art Unit 2469



/JENEE HOLLAND/Primary Examiner, Art Unit 2469